DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites that R25 may be selected from substituents including  -NO2, -SO3H, sulfonate, -SO2O-, thio ether, and urea.  However, claim 9, from which claim 10 depends, does not recite CR17 having these as potential substituents.  Therefore, claim 10 is broader than claim 9 with regards to R17 (which is R25 in claim 10).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-9 and 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Seo et al. teaches a display apparatus (light emitting apparatus) comprising a backlight unit that emits blue light at 440-460 nm (visible blue light), and a color conversion layer that emits either green or red light (abstract, [0015]-[0016], [0073, [0075]).  Seo et al. teaches that the conversion layer includes an organic fluorescent substance (luminophore) having a full width half maximum (FWHM) of 60 nm or less when irradiating light ([0028]).  Seo et al. teaches that at least some of the blue light is absorbed, indicating that at least some of the blue light also passes through ([0030]).  Seo et al. teaches the organic fluorescent substance may be a compound of the following structure (Pg. 6):

    PNG
    media_image1.png
    254
    229
    media_image1.png
    Greyscale

which reads on a compound as claimed wherein R21,22,23,24 are a substituted C6 cyclic group, R25 is H, and R26,27 are a C2 alkyl.  However, Seo et al. does not teach the apparatus wherein the organic fluorescent substance is attached to a sol-gel nanoparticle.  While Li et al. (US Pub. No. 2016/0049559) teaches phosphor-functionalized nanoparticles (abstract), such phosphor functionalized nanoparticles are not disclosed as being part of a color conversion layer.  Therefore, there would be no motivation or reasonable expectation of success to employ the phosphor-functionalized nanoparticles of Li et al. in a color conversion layer such as that disclosed by Seo et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        December 18, 2021